                                                                      Fli-Et)
                                                             U.S.DiSTHICTCOyRI
                  IN THE UNITED STATES DISTRICT                                 D!V.
                       THE SOUTHERN DISTRICT OF GE
                               SAVANNAH DIVISION                       -6 fiMM: IS

JABBAR MUHAMMAD ALI WILLIAMS,                             CLEft
                                                                  SO. DITT. OF EA.
     Plaintiff,

V.                                                    CASE NOS. CV419-136
                                                                       CV419-138
IAN HEAP, CLAIRE WILLIAMS, in her                                      CV419-146
official capacity as Justice of
the Superior Court of Chatham
County, and JUDGE JOHN MORSE,
individually in his capacity as
Justice of the Superior Court of
Chatham County,

      Defendants.




                                     ORDER


     Before    the     Court   is        the    Magistrate        Judge's       Report    and

Recommendation, to     which   no objections have been filed.^ (Doc. 10.)

After careful consideration and review of the record, the Report and

Recommendation    is   ADOPTED      as    the   Court's    opinion        in     this    case.

Accordingly,   Plaintiff's     case is DISMISSED WITHOUT PREJUDICE. As a

result. Plaintiff's Motion to Expedite Ruling (Doc. 9) and Motion for

Leave to Proceed In Forma Pauperis (Doc. 2) are DISMISSED AS MOOT. The

Clerk is DIRECTED to close this case.

                          ✓^
     SO ORDERED   this           day of February 2020.



                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA




1 Unless otherwise stated, all citations are to Plaintiff's civil docket
on this Court's electronic filing system, CV419-136.
